1 Reported in 231 N.W. 415.
This is an action to recover a real estate broker's agreed commission of $400 less $100 paid. There was a verdict for the plaintiff for $300. The defendant appeals from the order denying his motion for a new trial. *Page 559 
In 1929 one Kolstad as agent for the defendant undertook to procure an exchange of his farm in Chippewa county for the village property of one Christensen in Yellow Medicine county. The claim of Kolstad for the agreed commission was assigned to the plaintiff.
1. The rule is that when a real estate broker employed on a commission basis procures a purchaser ready, willing and able to purchase on the agreed terms, or who enters into an enforceable contract on acceptable terms, he earns his commission. Lincoln v. Ravicz, 174 Minn. 237, 219 N.W. 149; Laramee v. Marquette Tr. Co. 177 Minn. 544, 225 N.W. 726. Substantially the same was held under different circumstances in Fosbroke v. National Exch. Bank, 176 Minn. 357,223 N.W. 603. It is not essential that the contract be closed upon the precise terms intended in the negotiations. It is enough that they were acceptable to the parties. It is claimed here that there were encumbrances upon the land of Christensen and some defect in his title; but it matters not. He was satisfied to make the exchange with the party procured by the plaintiff's assignor. The trade was closed, and the deeds were passed. The result was an executed transaction. The broker earned his agreed commission. No dispute between the vendor and the vendee is involved.
2. There was a dispute at the trial whether the broker was to have the $400 at the time or when the sale was finally closed and the defects removed. There was evidence both ways. The question was submitted to the jury under proper instructions. The verdict concludes the question in favor of the plaintiff.
Order affirmed. *Page 560